Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	This application is a continuation-in-part of U.S. patent application Ser. No. 15/803,574 (Atty Docket No. 403191-US-NP), entitled “Provisioning Trusted Execution Environment Based on Chain of Trust Including Platform,” filed Nov. 3, 2017, which is incorporated herein by reference in its entirety.
DETAILED ACTION
	This office action is in response to an amendment application received on 02/01/2021. In the amendment, applicant has amended claims 1, 7-8, 21-22 and 26. Claims 2-6, 16-20 and 23-25 remain original. Claims 10-15 remain cancelled. 
	For this office action, claims 1-9 and 16-26 have been received for consideration and have been examined. 
Response to Arguments
Claim rejection under 35 U.S.C. § 112
	Applicant’s amendment to independent claims have been reviewed by the examiner and appears to overcome the 112(b) rejection and therefore examiner has withdrawn the rejection.
Claim rejection under 35 U.S.C. § 103
Applicant’s arguments, filed 02/01/2021, with respect to the rejections of claims 1, 2-9 and 21-26 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the 1, 2-9 and 21-26.
Applicant’s arguments, filed 02/01/2021, with respect to the rejections of claims 16-20 under 35 U.S.C. § 103 have been fully considered and therefore rejection has been withdrawn. However, based on careful review of the claims, a new ground of rejection has been established and therefore a second Non-Final office action has been issued. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wheeler., (US20030204734A1).
Regarding claims 1 and 21, Wheeler teaches:

memory and one or more processors coupled to the memory (i.e. authenticator 104), 
the one or more processors configured to execute the trusted execution environments, the trusted execution environments including at least a first trusted execution environment (i.e. Invitee 106) and a second trusted execution environment (i.e. Inviter 102), the second trusted execution environment included in a consensus group (i.e. an inviter already in the group) that includes a plurality of members, the first trusted execution environment (see Abstract), 
the first trusted execution environment configured to: 
receive an invitation to join the consensus group (See FIG. 3a; [0030] In step 302, the inviter 102 creates an invitation for the invitee 106 … In step 304, the invitation is made known both to the invitee 106 and to the authenticator 104);
obtain a secret key (i.e. shared secret password), from the second trusted execution environment ([0030] The inviter 102 creates a first public/private encryption key pair by running a determinative function with the shared secret password as input; [0035] The flow chart of FIG. 4 provides further details into the inviter 102's work in creating an invitation. In step 300 of FIG. 3a, the inviter 102 and the invitee 106 share a secret password); and 
responsive to receiving the invitation and the secret key (i.e. see steps 306-310 in FIG. 3a ‘for responsive to receiving the invitation step’), use the secret key that is received from the second trusted execution environment, which is included in the consensus group, to join the consensus group by accepting the invitation based at least in part on the secret key being obtained from the second trusted execution environment (See FIG. 3b; [0033] In step 316, the authenticator 104 compares the challenge response value received from the invitee 106 with the expected challenge response value generated by the authenticator 104 in step 308. If they match, the authenticator 104 trusts that this invitee 106 must be the one for which the inviter 102 issued the invitation; [0064] When the authenticator 104 sees that the decrypted value received from the invitee 106 matches its own expected challenge response value, it admits the invitee 106 into the ad hoc group 100 (step 316 of FIG. 3b)).
Claim 21 is a method claim and recites the same concept as claim 1 and therefore rejected on same grounds. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 and 21-26 rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (US20030204734A1) in view of Martin et al., (US20150347768A1).
Regarding claims 2, 17 and 22, Wheeler fails to disclose:
	The system of claim 1, wherein the first trusted execution environment is configured to: generate an originator quote that includes (a) a public portion of an asymmetric key import key and (b) a hash of measurement information that is signed with a platform signing key of a platform, the measurement information including measurements of the first trusted execution environment that are gathered by the platform, the measurements indicating attributes of the first trusted execution environment; provide the originator quote to the second trusted execution environment via a message passing facility, which is configured to share information that is directed to a trusted execution environment via the message passing facility with the other trusted execution environments; and receive a responder quote from the second trusted execution environment, the responder quote being a response to the originator quote, the responder quote including the secret key encrypted with the public portion of the asymmetric key import key.
However, Martin discloses:
wherein the first trusted execution environment (i.e. Node 101 / “client” provisioning module (CPM) 306) is configured to: 
generate an originator quote (i.e. enclave report verification operations) that includes (a) a public portion of an asymmetric key import key ([0052] Node 101 may also include quoting module 307 … when executed (e.g., by processor 302) may cause node 101 to perform enclave report verification operations and enclave quote generation operations; [0058] CPM 306 may further cause node 101 to perform enclave quote generation operations; [0061] quoting module 307 may cause node 101 to generate an enclave quote that includes node 101's public key) and
([0057] CPM 306 may also cause node 101 to generate an enclave report. The enclave report may include, for example, a hash of a user data blob (hereinafter, “userdata”) that encapsulates information stored in memory enclave 304; [0058] CPM 306 may further cause node 101 to perform enclave quote generation operations), the measurements indicating attributes of the first trusted execution environment ([0061] For example, quoting module 307 may cause node 101 to generate an enclave quote that includes node 101's public key (i.e., Cpub). Further examples of other information that may be included in the enclave quote include the client's platform ID, relevant user IDs, the security version number (SVN) of enclave 304, the identity of the ISV that provided enclave 304, a measurement of enclave 304, application specific identification (ID) combinations thereof, and the like);
	provide the originator quote to the second trusted execution environment (i.e. node 102) via a message passing facility, which is configured to share information that is directed to a trusted execution environment via the message passing facility with the other trusted execution environments ([0062] CPM 306 may then cause node 101 to transmit the quoting message to node 102, e.g., via network 315.
Examiner construe network 315 as message passing facility. Also CPM as first TEE and node 102 as second TEE); and
receive a responder quote from the second trusted execution environment, the responder quote being a response to the originator quote, the responder quote including the secret key encrypted with the public portion of the asymmetric key import key ([0063] In response to the quoting message, SPM 312 may cause node 102 to verify the authenticity of the enclave quote included in an enclave message received from node 101 … the enclave quote may be signed with a private key of node 101, such as enhanced privacy identification (EPID) private key. In such a case, verification service 313 may verify the authenticity of the signature using a corresponding public key, such as an EPID public key).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the reference of Wheeler and protect the communication and access between trusted execution environments through quote generation which includes node verification information, as disclosed by Martin.
The motivation to protect the communication and access between trusted execution environments is to applications from malware attacks within the trusted execution environment.
Regarding claim 17, it is a system claim and recites the same concept as claim 2 and therefore it is rejected on same grounds.
Regarding claim 22, it is a method claim and recites the same concept as claim 2 and therefore it is rejected on same grounds.
Regarding claims 3, 18 and 23, the combination of Wheeler and Martin discloses:
The system of claim 2, wherein the first trusted execution environment is configured to gather self-reported measurements of the first trusted execution environment, the self-reported measurements indicating second attributes of the first trusted execution environment; and wherein the measurement information further includes the self-reported measurements of the first trusted execution environment (Martin: [0052]).
18, it is a system claim and recites the same concept as claim 3 and therefore it is rejected on same grounds.
Regarding claim 23, it is a method claim and recites the same concept as claim 3 and therefore it is rejected on same grounds.
Regarding claims 4 and 24, the combination of Wheeler and Martin discloses:
The system of claim 3, wherein the self-reported measurements include one or more keys (Martin: [0056]).
Regarding claim 24, it is a method claim and recites the same concept as claim 4 and therefore it is rejected on same grounds.
Regarding claims 5 and 25, the combination of Wheeler and Martin discloses:
The system of claim 2, wherein the responder quote includes a hash of self-reported measurements of the second trusted execution environment that are gathered by the second trusted execution environment, the self-reported measurements indicating attributes of the second trusted execution environment (Martin: [0057]); and
wherein the first trusted execution environment is configured to authenticate the second trusted execution environment based at least in part on the self-reported measurements of the second trusted execution environment (Martin: [0063]).
Regarding claim 25, it is a method claim and recites the same concept as claim 5 and therefore it is rejected on same grounds.
Regarding claims 6 and 26, the combination of Wheeler and Martin discloses:
(Wheeler: See FIG. 3b; [0033] & [0064]).
Regarding claim 26, it is a method claim and recites the same concept as claim 6 and therefore it is rejected on same grounds.
Regarding claim 7, the combination of Wheeler and Martin discloses:
The system of claim 6, wherein the first trusted execution environment is configured to delay acceptance of the invitation to join the consensus group until (a) the secret key is received from the second trusted execution environment (Wheeler: [0033]), (b) the secret key is validated (Wheeler: [0033]), and (c) a version number of the shared state of the consensus group and a reference version number are confirmed to be same (Martin: [0061]).
Regarding claim 8, the combination of Wheeler and Martin discloses:
The system of claim 1, wherein the system is configured to establish the consensus between the trusted execution environments in a manner in which a provider of a cloud service that is utilized by at least the first trusted execution environment is (A) unable to manipulate the shared state of the consensus group and (B) unable to know the secret key (Wheeler: [0011-0012]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (US20030204734A1) in view of Martin et al., (US20150347768A1) and further in view of Russinovich et al., (US20180225661A1).
Regarding claim 9, the combination of Wheeler and Martin fails to disclose:

However, Russinovich discloses:
	wherein the system is configured to establish the consensus between the trusted execution environments in a manner that is consensus algorithm agnostic ([0006] prospective members of a blockchain consortium agree upon certain aspects of a consortium blockchain network before establishing the network, including, for example, the blockchain protocol code to be used, the consensus protocol to be used, the initial membership list, and possibly also many other aspects of the blockchain network).
	 It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the references of Wheeler and Martin and protect the communication and access between trusted execution environments through a consensus protocol, as disclosed by Russinovich.
The motivation to protect the communication and access between trusted execution environments through consensus protocol to ensure prospective nodes in the network contain required attributes of consensus protocol before added to the blockchain network. 


	Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Russinovich et al., (US20180225661A1) in view of Martin et al., (US20150347768A1) and further in view of NPL Document “A Practical Guide to TPM 2.0” authored by Arthur et al., https://link.springer.com/content/pdf/10.1007%2F978-1-4302-6584-9.pdf dated 23 January 2015. 
Regarding claim 16, Russinovich discloses:
A system to update a consensus-based cloud service that is executed by trusted execution environments in a consensus group, the system comprising: 
memory; and one or more processors coupled to the memory, the one or more processors configured to execute the trusted execution environments, the trusted execution environments including at least a first trusted execution environment (i.e. validation node (VN)) that executes a first version (i.e. previous version) of the consensus-based cloud service (i.e. new version), the first trusted execution environment configured to perform operations comprising: 
receive a peer validation policy (i.e. certain aspects of a consortium blockchain code) from a client device (i.e. a prospective member) (See [0005-0006]); 
implement the peer validation policy, which is configured to be implemented by each of the trusted execution environments in the consensus group and which specifies criteria that are usable by each trusted execution environment in the consensus group to determine whether another trusted execution environment is included in the consensus group, wherein the consensus group is configured such that members of the consensus group agree on a common result (See [0006] prospective members of a blockchain consortium agree upon certain aspects of a consortium blockchain network before establishing the network, including, for example, the blockchain protocol code to be used, the consensus protocol to be used, the initial membership list, and possibly also many other aspects of the blockchain network. At least one of the prospective members may endorse a validation node (VN). Upon verification that certain agreed-upon aspects by all of the members are the same, such as the blockchain protocol to be used and consensus protocol to be used, TEE attestation may be used to verify that each of the nodes store the agreed-upon blockchain network protocol and the agreed-upon consensus protocol); 
the second trusted execution environment (i.e. prospective member) that seeks to join the consensus group, executes a second version (i.e. new version) of the consensus-based cloud service that is different from the first version of the consensus-based cloud service that is executed by the first trusted execution environment ([0109] there are two ways that the blockchain evolves: membership updates, as described above, and blockchain code updates. When the network agrees on a protocol update, this may result in the desire for the network to accept one or more new implementations of the blockchain code. A member that wishes to upgrade the blockchain code may shut down their existing VNs and launch new ones in place of the existing VNs. The member may choose to allow the new VNs to trust previous versions, or to only trust new versions. Trusting existing versions may ensure that transactions can continue to be processed while the new version doesn't have a M of N majority, but new versions and not existing versions may be done instead if the previous code is considered untrustworthy for some reason, or if the complexity to maintain protocol compatibility it too great. 
Examiner’s Note: It is inherent that in order for the new member to be allowed to join the consensus network, either the old member has to trust the new version from the new member or force the new member to agree on existing version).
Russinovich fails to disclose:

However, Martin discloses:
	receive a quote (i.e. enclave report verification operations) from a second trusted execution environment (([0052] Node 101 may also include quoting module 307 … when executed (e.g., by processor 302) may cause node 101 to perform enclave report verification operations and enclave quote generation operations; [0062] CPM 306 may then cause node 101 to transmit the quoting message to node 102, e.g., via network 315).
	It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the reference of Russinovich and protect the communication and access between trusted execution environments through quote generation which includes node verification information, as disclosed by Martin.
The motivation to protect the communication and access between trusted execution environments is to applications from malware attacks within the trusted execution environment.
The combination of Russinovich and Martin fails to disclose:
	validate the second trusted execution environment as being included in the consensus group based at least in part on the peer validation policy and further based at least in part on 
However, Arthur discloses:
validate the second trusted execution environment (i.e. network device) as being included in the consensus group based at least in part on the peer validation policy (i.e. VPN policy to direct “unpatched network device” to route network packets to a patch server) and further based at least in part on the quote despite the first version of the consensus-based cloud service executed by the first trusted execution environment and the second version of the consensus-based cloud service executed by the second trusted execution environment being different (See section “USE CASE: QUOTE” Page # 157: discloses a scenario where network device is still granted partial VPN access [by directing it to a patch server] even if the network device does not meet the fully patched software requirement as per the whitelist of patched software modules). 
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Russinovich and Martin references and include a Platform Configuration Register (PCR) in the Trusted Platform Module (TPM), as disclosed by Arthur.
The motivation to include a Platform Configuration Register (PCR) in the Trusted Platform Module (TPM) is cryptographically measure software state of the unknown computing entity before allowing it a secure network access of a trusted computing environment. 
Regarding claim 17, the combination of Russinovich, Martin and Arthur discloses:
[0052] Node 101 may also include quoting module 307 … when executed (e.g., by processor 302) may cause node 101 to perform enclave report verification operations and enclave quote generation operations; [0058] CPM 306 may further cause node 101 to perform enclave quote generation operations; [0061] quoting module 307 may cause node 101 to generate an enclave quote that includes node 101's public key) and 
(b) a hash of measurement information that is signed with a platform signing key of a platform, the measurement information including measurements of the second trusted execution environment that are gathered by the platform, the measurements indicating attributes of the second trusted execution environment, the attributes indicating that the second trusted execution environment executes the second version of the consensus-based cloud service ([0057] CPM 306 may also cause node 101 to generate an enclave report. The enclave report may include, for example, a hash of a user data blob (hereinafter, “userdata”) that encapsulates information stored in memory enclave 304; [0058] CPM 306 may further cause node 101 to perform enclave quote generation operations), the measurements indicating attributes of the first trusted execution environment ([0061] For example, quoting module 307 may cause node 101 to generate an enclave quote that includes node 101's public key (i.e., Cpub). Further examples of other information that may be included in the enclave quote include the client's platform ID, relevant user IDs, the security version number (SVN) of enclave 304, the identity of the ISV that provided enclave 304, a measurement of enclave 304, application specific identification (ID) combinations thereof, and the like).
Regarding claim 18, the combination of Russinovich, Martin and Arthur discloses:
[0063] In response to the quoting message, SPM 312 may cause node 102 to verify the authenticity of the enclave quote included in an enclave message received from node 101 … the enclave quote may be signed with a private key of node 101, such as enhanced privacy identification (EPID) private key. In such a case, verification service 313 may verify the authenticity of the signature using a corresponding public key, such as an EPID public key).  
Regarding claim 19, the combination of Russinovich, Martin and Arthur discloses:
The system of claim 16, wherein the one or more processors are configured to ensure that secrets of the consensus group are not disclosed to a provider of the consensus-based cloud service throughout a time period during which the consensus-based cloud service is updated from the first version to the second version (Arthur: See sections “USE CASE: VPN KEYS” & “SECURELY PASSING A PASSWORD FROM THE OS PRESENT TO OS ABSENT ENVIRONMENT” Page # 155).
Regarding claim 20, the combination of Russinovich, Martin and Arthur discloses:
The system of claim 16, wherein the first trusted execution environment is configured to validate the second trusted execution environment by parsing the quote into a set of claims, the claims including at least a first claim and a second claim, the first claim indicating a version number of the second trusted execution environment, the second claim indicating that the second trusted execution environment executes the second version of the consensus-based Arthur: See sections “USE CASE: VPN KEYS” on page # 155 & “USE CASE: QUOTE” on page # 157 which discloses that only a client with approved software state or version will be allowed to connect through VPN which is equivalent to claimed ‘designated version’  of the peer validation policy).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M AHSAN whose telephone number is (571)272-5018.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery L. Nickerson can be reached on 469-295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        

/S.M.A./Patent Examiner, Art Unit 2432